Citation Nr: 1003915	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left foot, claimed as a 
result of surgery at a VA facility in December 1997.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1953 to March 1957, January 1961 to June 1962, and from July 
1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151.  Subsequently, the Veteran 
has moved to the jurisdiction of the VA RO in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
support the veteran's assertions that he has additional 
disabilities of the left lower extremity, including but not 
limited to, pes planus, posterior tibial tendon tendonosis 
and tendonitis, which were caused by a lack of proper care or 
negligent treatment on the part of VA caregivers.

2.  The preponderance of the evidence is against a finding 
that any action or inaction by VA caregivers caused 
additional disability or constituted carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left foot 
claimed as a result surgery at a VA facility in December 1997 
have not been met.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability;  and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The Veteran was provided additional notice in a letter dated 
June 2006, and the claim subsequently re-adjudicated in an 
April 2009 Supplemental Statement of the Case. 

The Veteran has not provided notification of the laws 
regarding degrees of disability and effective dates.  
However, as benefits are not being granted, the lack of 
notice with respect to these elements does not prejudice the 
Veteran.  

VA has obtained service personnel records, service treatment 
records (STRs), private medical records, VA treatment 
records, a VA examination, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to 
provide written statements and evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file and 
he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

The veteran asserts that he has additional disability 
affecting his left foot due to surgery at a VA facility in 
December 1997.  Specifically, he claims that in December 
1997, VA conducted incomplete surgery on left posterior 
tibial tendon resulting in him developing pes planus of the 
left foot.  

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider. 38 C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c) 
(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records reveal that in 1997 the Veteran had 
complaints of left ankle pain.  In September 1997, magnetic 
resonance imaging (MRI) of his left ankle was conducted and 
revealed a partial tear of the posterior tibial tendon.  
Chronic mild tenosynovitis of the of flexor digitorum longus 
and flexor hallicus longus was also noted to be present.  VA 
records reveal that surgical repair was required in December 
1997.  The preoperative diagnosis was left posterior tibial 
tendon rupture and left posterior tibial tendon 
insufficiency.  Surgical treatment included debulking of the 
left posterior tendon with grooving of the medial malleolus.  
Post-surgical records reveal recovery without complication.  
For example, a March 1998 VA treatment record noted a 
surgical scar of the left ankle with minimal swelling.  

More recent VA treatment records reveal that the Veteran has 
complained of chronic left foot arch pain as evidenced by VA 
treatment records dated October 1999, December 1999, March 
2000, June 2000, and August 2000.  This was treated with 
prescription shoes and orthotic inserts.  

In December 2008, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner reviewed the 
medical evidence of record and noted that the Veteran 
underwent surgery for left posterior tibial tendonosis and 
synovitis in December 1997 at VA Medical Center (VAMC) 
Houston, Texas.  The Veteran did well for approximately three 
years after the surgery, and then he had a sudden onset of 
pain in his left foot and developed a flat foot (pes planus).  
Physical examination revealed a well-healed, nontender, 
surgical scar from the 1997 surgery.  Mild pes planus with 
weight bearing was noted.  There was no collapse of the 
midfoot consistent with a posterior tendon rupture.  After 
full review of all of the evidence of record, including all 
the records related to the December 1997 surgery, the 
examiner stated that the surgery conducted in 1997 was 
designed to delay or prevent the progression of the failure 
of the tendon along with flat foot.  The examiner stated that 
"the Veteran would have developed painful flat foot with or 
without the surgery.   . . .  even with surgery, the disease 
will continue to progress and develop into a severe pes 
planus deformity that may require" fusion of the foot or 
ankle.  "The Veteran has not progressed to that point.  In 
fact, with the use of his custom shoes and orthotics is 
relatively mobile with only mild to moderate symptoms."  

Based on review of the claims file, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not shown.  There is no question that the veteran suffers 
from pes planus of the left foot.  However, there is no 
competent medical evidence indicating that any of additional 
disabilities were caused by the VA surgical treatment of the 
Veteran in December 1997.  Throughout the appeal period, the 
veteran has adamantly insisted that his left foot pes planus 
was caused by an incomplete surgical procedure.  The December 
2008 medical opinion states that the Veteran would have 
developed painful flat foot "with or without the surgery."  
Moreover, there is no indication that the left foot pes 
planus was caused by VA treatment or a lack of VA treatment.  

There is no evidence of record, other than the veteran's 
contentions, that he has additional disabilities caused by VA 
treatment (or lack thereof) due to carelessness, negligence 
or the like.  As the veteran is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Although the veteran is competent to testify as to 
his experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  The veteran is not competent to provide 
an opinion as to whether he has additional disability as a 
result of VA treatment (or lack thereof) due to negligence or 
lack of proper care.

The overwhelming weight of the evidence demonstrates that 
there was no disability or additional disability resulting 
from the December 1997 VA surgical treatment.  The Veteran's 
current left foot pes planus is not caused by VA treatment, 
or lack thereof, as a result of negligent treatment, lack of 
proper skill, error in judgment, or similar instance on VA's 
part in furnishing medical treatment.  The preponderance of 
the evidence is against the claim for compensation benefits 
under 38 U.S.C.A. § 1151; there is no doubt to be resolved; 
and compensation pursuant to 38 U.S.C.A. § 1151 is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the left foot, claimed as a result of surgery 
at a VA facility in December 1997 is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


